Name: Commission Regulation (EEC) No 3348/80 of 23 December 1980 amending Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1980/81 wine year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 351 / 16 Official Journal of the European Communities 24. 12. 80 COMMISSION REGULATION (EEC) No 3348/80 of 23 December 1980 amending Regulation (EEC) No 2726/80 on the granting of aid for concentrated grape must and rectified concentrated grape must used in wine-making during the 1980/81 wine year measures provided for in Regulation (EEC) No 2726/80 , it seems necessary to extend some time limits , particularly that provided for submitting appli ­ cations ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2726/80 is hereby amended as follows : 1 . The last sentence in the second subparagraph of Article 1 ( 1 ) is replaced by the following : ' In that case they shall so inform the Commission not later than 15 January 1981 .' 2 . The date ' 15 December 1980 ' given in the first subparagraph of Article 3 ( 1 ) is replaced by ' 15 January 1981 '. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. * It shall apply with effect from 16 December 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1 ), as last amended by Regulation (EEC) No 2930/80 (2 ), and in particular Articles 14 (2) and 65 thereof, Having regard to Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provi ­ sions relating to quality wines produced in specified regions (3), as last amended by Regulation (EEC) No 459/80 (4), and in particular the third subparagraph of Article 8 (2) thereof, Whereas Commission Regulation (EEC) No 2726/80 (5 ) provided for aid to be granted to grape producers who employ concentrated must to enrich their vintage ; whereas , in order to qualify for the said aid, producers must lodge an application with the competent intervention agency not later than 15 December 1980 ; whereas the said Regulation provides that the Member States may adopt certain measures in respect of associations of producers ; whereas , in one Member State , administrative difficulties have delayed the adoption of such measures and , accordingly, producers are not all able to comply with the time limits laid down for lodging applications ; whereas , in order to allow all producers to qualify for the This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1980 . tor the Commission Finn GUNDELACH Vice-President (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 305, 14. 11 . 1980 , p. 1 . (3 ) OJ No L 54 , 5 . 3 . 1979 , p. 48 . (4 ) OJ No L 57, 29 . 2 . 1980, p. 32 . (5 ) OJ No L 281 , 25 . 10 . 1980 , p . 18 .